Name: Commission Regulation (EEC) No 1770/86 of 6 June 1986 repealing Regulation (EEC) No 2662/85 making the importation of certain textile products originating in Turkey subject to quantitative limitation
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 6. 86 Official Journal of the European Communities No L 153/31 COMMISSION REGULATION (EEC) No 1770/86 of 6 June 1986 repealing Regulation (EEC) No 2662/85 making the importation of certain textile products originating in Turkey subject to quantitative limitation the European Economic Community and administrative cooperation has been established between the European Economic Community and Turkey aimed at providing up-to-date information on the trend of trade flows for these products ; Whereas Regulation (EEC) No 2662/85 should therefore be repealed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1842/71 of 21 June 1971 on protective measures provided for in the Additional Porotocol to the Association Agreement between the EEC and Turkey and to the Interim Agree ­ ment between the EEC and Turkey ('), and in particular Article 1 thereof, After consultation within the Advisory Committee established by Article 3 of that Regulation, Whereas Commission Regulation (EEC) No 2662/85 (2) made the importation of certain textile products origina ­ ting in Turkey subject to quantitative limitation until 31 July 1986 ; Whereas Turkey has given assurances concerning the orderly development of its exports of these products to HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2662/85 is hereby repealed . Article 2 This Regulation shall enter into force on 9 June 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 June 1986. For the Commission Willy DE CLERQ Member of the Commission (') OJ No L 192, 26 . 8 . 1971 , p . 14 . 0 OJ No L 252, 21 . 9 . 1985, p . 15.